Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154776(57)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  VANESSA OZIMEK,                                                                                        Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 154776
  v                                                                COA: 331726
                                                                   Wayne CC: 13-109046-DC
  LEE J. RODGERS,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan to file a brief amicus curiae in this matter is GRANTED. The amicus brief
  submitted on May 26, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 2, 2017
                                                                              Clerk